  8:20-cv-00027-JFB-SMB Doc # 37 Filed: 03/08/21 Page 1 of 1 - Page ID # 116



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

WALTER JAMES FLINT,

                    Plaintiff,                                       8:20CV27

     vs.                                                     TRIAL SETTING ORDER

UNION PACIFIC RAILROAD COMPANY, A
Delaware Corporation;

                    Defendant.

     After conferring with counsel for the parties,

     IT IS ORDERED:

     1)     The jury trial of this case is set to commence before Joseph F. Bataillon, Senior
            United States District Judge, in Courtroom 3, Roman L. Hruska Federal
            Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 8:30 a.m. on November
            30, 2021, or as soon thereafter as the case may be called, for a duration of five (5)
            trial days. This case is subject to the prior trial of criminal cases and such other
            civil cases as may be scheduled for trial before this one. Jury selection will be
            held at the commencement of trial.

     2)     The Pretrial Conference is scheduled to be held before the undersigned magistrate
            judge on November 4, 2021 at 10:00 a.m., and will be conducted by video
            conferencing. Video conference instructions are found at Filing No. 34.

     3)     The parties’ proposed Pretrial Conference Order and Exhibit List(s) must be
            emailed to bazis@ned.uscourts.gov in Word format, by 12:00 p.m. on November
            1, 2021.

     4)     Motions in limine shall be filed seven days before the pretrial conference. It is not
            the normal practice to hold hearings on motions in limine or to rule on them prior
            to the first day of trial. Counsel should plan accordingly.

     5)     All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge, including all requests for changes of
            trial dates. Such requests will not be considered absent a showing of due diligence
            in the timely progression of this case and the recent development of
            circumstances, unanticipated prior to the filing of the motion, which require that
            additional time be allowed.


     Dated this 8th day of March, 2021.
                                                      BY THE COURT:
                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge
